HAWKINS, Judge.
Conviction is for the possession of intoxicating liquor for the purpose of sale, punishment being one year in the penitentiary.
*134The indictment alleges only that appellant in Oldham county, Tex., unlawfully possessed for the purpose of sale “liquor capable of producing intoxication.” Since the adoption in 1933 of the Amendment to section 20, article 16 of the State Constitution, and the laws enacted thereunder by the Acts 43d Leg. Reg. Sess. (1933) c. 116, p. 288 (Vernon’s Ann. P. O. art. 694a), it has been necessary for this court to hold that an indictment such as is here found charges no offense; the reasons which impelled such holding are fully stated in Offield v. State (Tex. Cr. App.) 75 S.W. (2d) 882, opinion of date October 31, 1934.
It therefore becomes our duty to reverse the judgment and order a dismissal of the prosecution under the present indictment, and it is so ordered.